In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-19-00230-CV

MIRANDA ALLEN, Appellant                      §   On Appeal from County Court at Law No. 2

                                              §   of Tarrant County (2016-004707-2)

                                              §   December 17, 2020
V.
                                              §   Memorandum Opinion by Justice Wallach

                                              §   Dissenting Memorandum Opinion
ASHLEE INMAN, Appellee
                                              §   by Justice Gabriel

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Appellant Miranda Allen shall pay all of the costs of

this appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Mike Wallach___________________
   Justice Mike Wallach